DETAILED ACTION
This action is in response to communications filed on 10-26-2020.  Currently pending claims considered are claims 1-20. This application is a CON of 15/645,452 07/10/2017 ABN, 15/645,452 has PRO 62/359,729 07/08/2016. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in any of the prior-filed applications:
“transmitting indications of a status of a vending machine to a server device using a mobile device intermediary to the vending machine and the server device”; [Applicant’s specification, including at least ¶¶7-9]
using the mobile  device, an indication of the status of the vending machine to the server device at fixed intervals, wherein the server device receives the transmissions from the telemetry device at the fixed intervals; [Applicant’s specification, including at least ¶¶7-9]determining, by the server device, that the indication is not received from the telemetry device at a current fixed interval of the fixed intervals; [Applicant’s specification, including at least ¶¶7-9]
in response to determining that the indication is not received from the telemetry device at the current fixed interval, transmitting a message from the server device to the mobile device, the message including a request to relocate the mobile device to a location proximate to the vending machine; [Applicant’s specification, including at least ¶¶7-9]
after the message is transmitted from the server device, using the telemetry device to detect that the mobile device is at the location proximate to the vending machine; [Applicant’s specification, including at least ¶¶7-9]
and in response to the telemetry device detecting that the mobile device is at the location proximate to the vending machine, using the mobile device as an intermediary to transmit the indication for the current fixed interval from the telemetry device to the server device; [Applicant’s specification, including at least ¶¶7-9]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hewett (US 10,628,789) in view of Treviño (US 9,240,007).
Regarding claim(s) 1, 7, 15, Hewett discloses: A method for transmitting indications of a status of a vending machine to a server device using a mobile device intermediary to the vending machine and the server device, A system for transmitting indications of a status of a vending machine to a server device using a mobile device intermediary to the vending machine and the server device, An apparatus for updating a status of a vending machine based on indications of the status transmitted by a telemetry device coupled to the vending machine using a mobile device intermediary to the vending machine and the apparatus, the apparatus, the system, the method comprising a memory; and processor configured to execute instructions stored in the memory to [FIG(s) 1B-4, 3:1-16: memory, processor for configuring a vending machine to transfer vending machine data between a vending machine’s Vending Machine Controller, a reporting device of a vending and a mobile device opportunistically available for data transfers of a vending machine’s data to a server]: 
the server device; [FIG(s) 1B, 17:54-67: a server, a destination device for a consumer user device user who consents to transmit vending machine data to said server]
configuring a telemetry device coupled to the vending machine to transmit, using the mobile device, an indication of the status of the vending machine to the server device at fixed intervals, wherein the server device receives the transmissions from the telemetry device at the fixed intervals (i.e., a server device receiving an indication of the status of a vending machine from a delegated transmission of a DEX file data from a mobile device, wherein receiving an indication corresponds to receipt of timing data monitored by a server by said receipt - timing corresponding to a timestamp, consistent with Applicant’s specification, ¶¶16-17); [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26: a Vending Machine Controller (VMC), which transmits “DEX” reports of a vending machine, pursuant to a timer mechanism that seeks out opportunistic devices available to transmit vending machine report data, using “handshake” mechanism between the VMC and the vending machine to transmit said data]
 determining, by the server device, that the indication is not received from the telemetry device at a current fixed interval of the fixed intervals (i.e., determinations corresponding to monitoring a timestamp and current time, wherein a determination that telemetry information associated with the report status of a vending machine has not been received is associated with the amount of time a report has not been transmitted to a server associated device); [FIG(s) 5B,  19:14-26: seeking devices, pursuant to a timer and timestamps, to transmit reporting data of a vending machine, based on the determination that a transmission has not occurred in the time interval stipulated by the timer]
Regarding [c]-[f], Hewett discloses the transmission of incentives to facilitate the relocation or inducement of a user to a vendor’s location. Hewett may not explicitly disclose, as disclosed by Treviño:
 in response to determining that the indication is not received from the telemetry device at the current fixed interval, transmitting a message from the server device to the mobile device, the message including a request to relocate the mobile device to a location proximate to the vending machine (i.e., pursuant to a determination that a vending machine needs to submit reporting information, providing for a gamification mechanism for providing location information to a user application to facilitate user proximity and upload of a vending machine(s)' data, consistent with Applicant’s specification, ¶¶15-16); [5:33-6:6:16]
 after the message is transmitted from the server device, using the telemetry device to detect that the mobile device is at the location proximate to the vending machine (i.e., guiding a mobile user’s application to a location(s) of proximate vending machine(s)); [5:33-6:6:16, 21:25-22:17, FIG(s) 9]
 in response to the telemetry device detecting that the mobile device is at the location proximate to the vending machine, causing the mobile device, as an intermediary, to transmit the indication for the current fixed interval from the telemetry device to the server device; [5:33-6:6:16, 21:25-22:17, FIG(s) 9]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hewett to include the aforesaid mechanism(s) [d]-[f] as taught by Treviño. One of ordinary skill would have been so motivated to align vendor’s goal of timely vending machine updates with a central server and a consumer user’s need for a reward such as a free or discounted product or service1.
Regarding claim(s) 2, Hewett discloses: The method of claim 1, wherein causing the mobile device to transmit the indication for the current fixed interval from the telemetry device to the server device comprises: 
transmitting, from the telemetry device, a first signal indicating to establish a handshake with a controller of the vending machine; [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26]
 receiving, at the telemetry device, a second signal including the indication from the controller of the vending machine using the handshake established between the telemetry device and the controller of the vending machine; [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26]
 transmitting, from the telemetry device, the second signal to the mobile device; [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26]Hewett discloses: The method of claim 2, further comprising: 
receiving, at the telemetry device, a third signal for establishing a handshake with the mobile device from the mobile device (i.e., establishing handshakes for communicating DEX files with a mobile device for transmission); [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26]
 receiving, at the telemetry device, the first signal indicating to establish the handshake with the controller of the vending machine using the handshake established between the telemetry and the mobile device; [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26]Regarding claim(s) 4, 13, Hewett discloses: The method of claim 2, the system of claim 12, wherein the handshake established between the telemetry device and the controller of the vending machine is a DEX handshake, wherein the second signal includes a DEX file. [9:1-5, 10-:25-37]
Regarding claim(s) 5, Hewett discloses The method of claim 1, wherein configuring the telemetry device to transmit the indication of the status of the vending machine to the server device at the fixed intervals comprises: configuring the telemetry device using a service application running on the telemetry device (i.e., employing an application on a device for use in transmitting a DEX file to a server). [17:42-67-18:1-8,]Regarding claim(s) 6, 10, Hewett discloses The method of claim 1, the system of claim 9, wherein communications between the mobile device and the telemetry device use a short range transmission protocol, wherein communications between the mobile device and the server device use a long range transmission protocol (i.e., wherein a longe range protocol includes the internet and a short range protocol is Bluetooth). [FIG(s) 1B, 5:57-6:6:20]Regarding claim(s) 8, Hewett discloses: The system of claim 7, wherein the telemetry device includes serial bus ports used for connecting peripheral components to the telemetry device (i.e., wherein serial ports include USB). [14:20-24]Hewett discloses: The system of claim 8, wherein the peripheral components include a short range transceiver that enables the use of a short range transmission protocol. [FIG(s) 1B, 5:57-6:6:20]Regarding claim(s) 11, Hewett discloses The system of claim 7, wherein the telemetry device is configured to establish a first handshake with the mobile device responsive to a signal received at the telemetry device from the mobile device, the signal generated using a mobile application running on the mobile device. [17:42-67-18:1-8,]Regarding claim(s) 12, Hewett discloses The system of claim 11, wherein the telemetry device is configured to establish a second handshake with a controller of the vending machine based on the signal. [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26]Regarding claim(s) 14, Hewett may not explicitly disclose, as disclosed by Treviño [a]: The system of claim 7, wherein the message includes one or both of a request to relocate the mobile device to the location proximate to the vending machine or location information associated with the vending machine (i.e., employing gamification mechanism to facilitate timely reporting of vending machine data). [5:33-6:6:16]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hewett to include the aforesaid mechanism(s) [a] as taught by Treviño [5:33-6:6:16]. One of ordinary skill would have been so motivated to align vendor’s goal of timely vending machine updates with a central server and a consumer user’s need for a reward such as a free or discounted product or service.
Regarding claim(s) 16, Hewett discloses: The apparatus of claim 15, wherein the instructions include instructions to collect, at the fixed intervals, status information for a plurality of vending machines (i.e., determinations corresponding to monitoring a timestamp and current time, wherein a determination that telemetry information associated with the report status of a vending machine has not been received is associated with the amount of time a report has not been transmitted to a server associated device). [FIG(s) 5B,  19:14-26: seeking devices, pursuant to a timer and timestamps, to transmit reporting data of a vending machine, based on the determination that a transmission has not occurred in the time interval stipulated by the timer]Regarding claim(s) 17, Hewett discloses The apparatus of claim 15, wherein the instructions to transmit the message to the mobile device include instructions to transmit the message to a plurality of mobile devices including the mobile device (i.e., seeking out all eligible devices that may transmit a vending machine’s reporting data to a server). [19:14-26]
Regarding claim(s) 18, Hewett may not explicitly disclose, as disclosed by Treviño [a]: The apparatus of claim 15, wherein the message includes one or both of a request to relocate the mobile device to the location proximate to the vending machine or location information associated with the vending machine (i.e., employing gamification mechanism to facilitate timely reporting of vending machine data). [5:33-6:6:16]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hewett to include the aforesaid mechanism(s) [a] as taught by Treviño [5:33-6:6:16]. One of ordinary skill would have been so motivated to align vendor’s goal of timely vending machine updates with a central server and a consumer user’s need for a reward such as a free or discounted product or service.
Regarding claim(s) 19, Hewett discloses: The apparatus of claim 15, wherein communications with the mobile device use a long range transmission protocol. [FIG(s) 1B, 5:57-6:6:20]Hewett discloses: The apparatus of claim 15, wherein the indication for the current fixed interval is included in a DEX file. [9:1-5, 10-:25-37, 17:42-67-18:1-8, 19:14-26]
Response to Arguments
Applicant’s arguments regarding amendments filed on 10-26-2020, with respect to the rejection(s) of claim(s) 1-20 have been fully considered.
With regard to the Office’s request, summarizing, that the “Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in any of the prior-filed applications:
“transmitting indications of a status of a vending machine to a server device using a mobile device intermediary to the vending machine and the server device”; [Applicant’s specification, including at least ¶¶7-9]
using the mobile  device, an indication of the status of the vending machine to the server device at fixed intervals, wherein the server device receives the transmissions from the telemetry device at the fixed intervals; [Applicant’s specification, including at least ¶¶7-9] determining, by the server device, that the indication is not received from the telemetry device at a current fixed interval of the fixed intervals; [Applicant’s specification, including at least ¶¶7-9]
in response to determining that the indication is not received from the telemetry device at the current fixed interval, transmitting a message from the server device to the mobile device, the message including a request to relocate the mobile device to a location proximate to the vending machine; [Applicant’s specification, including at least ¶¶7-9]
after the message is transmitted from the server device, using the telemetry device to detect that the mobile device is at the location proximate to the vending machine; [Applicant’s specification, including at least ¶¶7-9]
and in response to the telemetry device detecting that the mobile device is at the location proximate to the vending machine, using the mobile device as an intermediary to transmit the indication for the current fixed interval from the telemetry device to the server device; [Applicant’s specification, including at least ¶¶7-9] ”,  



“the mobile device can be used to incentivize the user to move to with the Distance DI to facilitate the transfer of data from the Vending machine to the server using messages sent to the user through the use of the long range transmitters and the software or circuit in the mobile device" and that, "[a]s the system is most efficient when information about the status of the machine is updated at regular pre-determined times, the server 30 ls configured to monitor the timing of information retrieved through the system. In the event that data is not transmitted at regular intervals, the server 30 is configured to send a signal to a subset of the plurality mobile device 22A to induce a user to transport the mobile device to be transported to within the first distance from the vending machine” and that the “discussion set forth in paragraphs [0007]-[0009] of the specification, that is within the Summary section thereof, is merely meant to mirror the initially-examined independent claims of the Application.”

The Office once again offers the guidance that Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part – as neither the original specification nor the original claims in parent case 15/645,452, for example, describe a “determining … that the indication [of the status of the vending machine] is not received”, nor “in response to determining …that the indication is not received”, the Office maintaining said guidance.

Applicant’s arguments with respect to the rejection(s) of the aforementioned claim(s) under 35 USC 102 and/or 103 have been fully considered. 
On page(s) 10-13, Applicant argues that the prior art does not disclose “in response to determining that the indication is not received from the telemetry device at the current fixed interval, transmitting a message from the server device to the mobile device, the message including a request to relocate the mobile device to a location proximate to the vending machine; after the message is transmitted from the server device, using the telemetry device to detect that the mobile device is at the location proximate to the vending machine; and in response to the telemetry device detecting that the mobile device is at the location proximate to the vending machine, causing the mobile device, as an intermediary, to transmit the indication for the current fixed interval from the telemetry device to the server device” because “[in]stead of putting a modem in the asset, the VM [in prior art reference Treviño] relies on the IP-connected mobile computing node to "encounter" the asset and then leverage that connection. For example, an embodiment includes a system of delivery for physical goods whereby the consumer is in proximity to any remote delivery terminal. In such a case a user may win a reward on a video game during his commute on a train. Upon exiting the train the user may walk adjacent a VM whereby uses his reward to vend a 
Also, Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Applicant makes assertions against Treviño individually but does not address the combination of references used in the rejection. The remarks do not show that the combination of references would not have suggested to a person having ordinary skill in the art those combined features for which they have been cited. Therefore the remarks are not persuasive. For example, based on a timer with a fixed interval such as a predetermined time interval update, set within a timer, when the server does not receive an indication associated a the vending machine, as shown in Hewitt, as disclosed in the current Office Action, 18:1-25, Hewitt, in association with searching for a nearby user device, that may be rewarded for relocating to the vending machine to assist in relaying vending machine inventory data, and as modified by Treviño sends a message from a server to a mobile device such as a user device using a gamification mechanism to incentivize the user, requesting the user to relocate to a location proximate to the vending machine.
Additionally, regarding Hewitt, as elucidated in 14:50-52, 17: as opposed to Applicant’s arguments that a vending machine would need to “wait for a user device”, a vending machine or “a reporting device” of the vending machine, may “communicate directly with a cellular tower [and ultimately] a control server”, and thus a server may be made aware that the vending machine needs servicing and thus provide users with incentives to relocate to assist in providing uploads to a server.
Consequently, the prior art of record is maintained.

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure pursuant to that well-known to one of ordinary skill in the art: Campbell (WO 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3682
/AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 12, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hewitt (10,628,789), 18:1-8: “[c]ustomers may similarly receive credits for reporting low or empty inventories, or repair needs of the vending machine … If enough customers can be incentivized [by providing, say coupons and/or social interaction including a gamification scenario associated with said incentiv[es]] to assist in uploading vending machine data, the number of visits required to maintain the vending machine … by the route owner may be reduced, resulting in savings of time and money”